Case 2:16-md-02687-MCA-MAH Document 1465 Filed 12/11/20 Page 1 of 3 PageID: 37280




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                                                         Civil Action No. 16-md-2687
                                                                (MCA)(MAH)
   IN RE: LIQUID ALUMINUM SULFATE
   ANTITRUST LITIGATION                                       MDL No. 2687
                                                         Motion Date: April 5, 2021


         DEFENDANTS’ MOTION TO ENFORCE SETTLEMENTS AND
                       JUDGMENT ORDERS

         PLEASE TAKE NOTICE that on April 5, 2021, at 10:00 a.m., or at such

   other date and time as may be set by the Court, Defendants American Securities,

   LLC, C&S Chemicals, Inc. and USALCO, LLC (collectively, the “Settling

   Defendants”), by their undersigned counsel, will move before the United States

   District Court for the District of New Jersey, Martin Luther King Building & U.S.

   Courthouse, 50 Walnut Street, Courtroom 4A, Newark, New Jersey 07101, for an

   Order enforcing the Settlement Agreements and enjoining Relator from pursuing

   his lawsuits in Illinois and Virginia.

         PLEASE TAKE FURTHER NOTICE that, in support of this Motion, the

   Settling Defendants will rely on the accompanying Memorandum of Law, exhibits

   thereto, and all pleadings and proceedings on file.

         PLEASE TAKE FURTHER NOTICE that a Proposed Order granting this

   Motion is being submitted herewith.
Case 2:16-md-02687-MCA-MAH Document 1465 Filed 12/11/20 Page 2 of 3 PageID: 37281




         PLEASE TAKE FURTHER NOTICE that the Settling Defendants hereby

   request oral argument.



   Dated: December 11, 2020    American Securities, LLC



                               By: /s/ C. Scott Lent
                               C. Scott Lent (admitted pro hac vice)
                               Paul Q. Andrews (admitted pro hac vice)
                               Travis W. Clark (admitted pro hac vice)
                               ARNOLD & PORTER KAYE SCHOLER LLP
                               250 West 55th Street
                               New York, New York 10019-9710
                               (212) 836-8000 Telephone
                               Scott.Lent@arnoldporter.com
                               Paul.Andrews@arnoldporter.com
                               Travis.Clark@arnoldporter.com


                               - and -


                               C&S Chemicals, Inc.

                               By: /s/ John D. Dalbey
                               John D. “Randy” Dalbey (admitted pro hac vice)
                               CHILIVIS, GRUBMAN, DALBEY & WARNER, LLP
                               3127 Maple Drive, NE
                               Atlanta, Georgia 30305
                               (404) 262-6504
                               (404) 261-2842 (fax)
                               jddalbey@cglawfirm.com


                               - and -


                                         2
Case 2:16-md-02687-MCA-MAH Document 1465 Filed 12/11/20 Page 3 of 3 PageID: 37282




                               USALCO, LLC

                               By: /s/ Aaron L. Casagrande
                               William F. Ryan, Jr. (admitted pro hac vice)
                               Aaron L. Casagrande (admitted pro hac vice)
                               Aaron A. Nichols (admitted pro hac vice)
                               WHITEFORD, TAYLOR & PRESTON L.L.P.
                               Seven Saint Paul Street
                               Baltimore, Maryland 21202
                               (410) 347-8741
                               (410) 223-4161 (fax)
                               wryan@wtplaw.com
                               acasagrande@wtplaw.com
                               anichols@wtplaw.com




                                        3
